Exhibit 10.8
A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
INSTRUCTIONS FOR COMPLETING 2011 PERFORMANCE UNIT
AWARD AGREEMENT (ROIC) FOR FOREIGN EMPLOYEES
Code Sheet
The following codes are used in this Award Agreement and should be replaced
using your computer’s “Replace” function.
VTA Grantee’s name (all capital letters)
JANUARY 12, 2011 Grant Date (all capital letters)
January 12, 2011 Grant Date (initial capital letters only)
Rand Torgler Person to contact for more information
(330) 668-7224 Contact’s telephone number, including area code
March 21, 2011 Date that is 30 days after the Grant Date (initial capital
letters only)
Vtf Maximum Number of Performance Units granted (insert only the number in
Arabic numerals)
3550 West Market Street Contact’s street address
Akron OH 44333 Contact’s city, state and zip code

 

 



--------------------------------------------------------------------------------



 



A. SCHULMAN, INC.
AMENDED AND RESTATED
2006 INCENTIVE PLAN
2011 PERFORMANCE UNIT AWARD AGREEMENT (ROIC) GRANTED TO
VTA on JANUARY 12, 2011
A. Schulman, Inc. (“Company”) believes that its business interests are best
served by extending to you an opportunity to earn additional compensation based
on the growth of the Company’s business. To this end, the Company adopted, and
its stockholders approved, the A. Schulman, Inc. Amended and Restated 2006
Incentive Plan (“Plan”) as a means through which employees like you may share in
the Company’s success. Capitalized terms that are not defined herein shall have
the same meanings as in the Plan.
This Award Agreement describes many features of your Award and the terms and
conditions of your Award. To ensure you fully understand these terms and
conditions, you should:

  •  
Read the Plan carefully to ensure you understand how the Plan works;

  •  
Read this Award Agreement carefully to ensure you understand the nature of your
Award and what you must do to earn it; and

  •  
Contact Rand Torgler at (330) 668-7224 if you have any questions about your
Award.

Also, no later than March 21, 2011, you must return a signed copy of the Award
Agreement to:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333

1.  
Nature of Your Award. The terms and conditions affecting your Award are
described in this Award Agreement and the Plan, both of which you should read
carefully. If the terms and conditions are satisfied, your Performance Units
will vest and be settled in Shares as described in this Award Agreement. For
purposes of this Award Agreement, each whole Performance Unit represents the
right to receive one full Share.

  a.  
Grant Date: January 12, 2011.

  b.  
Number of Performance Units: You have been granted Vtf Performance Units,
subject to the terms and conditions of this Award Agreement and the Plan.

2.  
When Your Award Will Vest. Your Performance Units will be settled or will be
forfeited depending on whether or not the terms and conditions described in this
Award Agreement and in the Plan are satisfied.

 

1



--------------------------------------------------------------------------------



 



  a.  
Normal Vesting Date. Except as otherwise provided in this Award Agreement, your
Performance Units normally will vest on the third anniversary of the Grant Date
(the “Normal Vesting Date”) and between 0% and 100% of the number of your
Performance Units may actually vest.

  (i)  
Performance Objectives. Performance Units will vest depending on the Company’s
ROIC (as defined below), determined at the end of the Performance Period. The
Company’s ROIC at the end of the Performance Period may be achieved at
“threshold”, “target” or “maximum” levels. The number of Performance Units that
vest on the Normal Vesting Date will be multiplied by the vesting percentage
that corresponds to the level achievement of the Company’s ROIC, as set forth in
the following table:

                              Level of Performance       Threshold     Target  
  Maximum  
ROIC
    10.5       11       13  
Vesting Percentage
    25 %     50 %     100 %

     
No Performance Units will vest if the Company’s ROIC at the end of the
Performance Period is less than the “threshold” level of achievement. No more
than 100% of the Performance Units will vest if the Company’s ROIC at the end of
the Performance Period exceeds the “maximum” level of achievement. If the
Company’s ROIC is between two percentages, the number of Performance Units that
vest will be interpolated by the Company. Notwithstanding the foregoing, any
Performance Units that do not vest as of the Normal Vesting Date shall be
forfeited.

  (ii)  
Definitions. As used in this Award Agreement:

  (A)  
“Performance Period” is the 36 consecutive calendar month period beginning on
the November 30 closest to the Grant Date.

  (B)  
The Company shall determine its “ROIC” for the four fiscal quarters beginning
each December 1 and ending November 30 during the Performance Period, by
dividing EBIT for such period by Average Invested Capital for such period.

  (C)  
The Company’s “EBIT” for any relevant period is the Company’s earnings before
interest and taxes based on the Company’s unaudited financial statements.

  (D)  
The Company’s “Average Invested Capital” for any relevant period is the sum of
the Company’s beginning equity, short-term and long-term debt for such period
plus the Company’s ending equity, short-term and long-term debt for such period,
divided by two.

 

2



--------------------------------------------------------------------------------



 



  b.  
Change in Control. Notwithstanding the foregoing, your Award will immediately
vest if there is a Change in Control.

3.  
How Your Termination of Employment Will Affect Your Award: You may forfeit your
Award if you Terminate before the Normal Vesting Date, although this will depend
on why you Terminate.

  a.  
Termination Due to Death, Disability or Retirement. If you Terminate because of
(i) death, (ii) Disability or (iii) after qualifying for Retirement, if the
Committee agrees to treat your Termination as a Retirement, a prorated number of
your Performance Units will vest, but only if the performance criteria described
in Section 2(a) are satisfied at the Normal Vesting Date, equal to the product
of:

         
Number of Performance Units that would have vested if you had not Terminated
before the Normal Vesting Date
 
x   the number of whole months between
the Grant Date and your Termination date
36

     
If the performance criteria set forth in Section 2(a) are not satisfied at the
Normal Vesting Date, all of your Performance Units will be forfeited.

  b.  
Termination for Any Reason Other Than Due to Death, Disability or Retirement. If
you Terminate for any reason other than specified in Section 3(a), all of the
Performance Units will be forfeited.

4.  
Settling Your Award. If all applicable terms and conditions have been met, you
will receive the one whole Share in settlement for each vested Performance Unit.
Your vested Performance Units will be settled as soon as administratively
feasible, but no later than 60 days, after the Normal Vesting Date. Any
fractional Performance Units will be settled in cash based on the Fair Market
Value of a Share on the settlement date.

5.  
Other Rules Affecting Your Award

  a.  
Rights During the Performance Period:

  (i)  
Voting Rights. During the Performance Period, you will have no voting rights
with respect to the Performance Units.

  (ii)  
Dividend Equivalent Rights. You shall be granted dividend equivalent rights
entitling you to a payment equal to the amount of any cash dividends that are
declared and paid during the Performance Period with respect to one-half of your
Performance Units (the “Target Award”), subject to the terms and conditions of
the Plan and this Award Agreement. Your dividend equivalent rights shall be
subject to the same terms and conditions as the related Performance Units and
shall vest and be settled in cash if, when and to the extent the related
Performance Units vest and are settled. In the event a Performance Units is
forfeited under this Award Agreement, the related dividend equivalent rights
will also be forfeited.

 

3



--------------------------------------------------------------------------------



 



  b.  
Beneficiary Designation: You may name a beneficiary or beneficiaries to receive
any portion of your Award and any other right under the Plan that is unsettled
at your death. To do so, you must complete a beneficiary designation form by
contacting Rand Torgler at (330) 668-7224 or the address below. If you
previously completed a valid beneficiary designation form, such form shall apply
to the Award until changed or revoked. If you die without completing a
beneficiary designation form or if you do not complete that form correctly, your
beneficiary will be your surviving spouse or, if you do not have a surviving
spouse, your estate.

  c.  
Tax Withholding: Applicable withholding taxes must be withheld with respect to
your Award. These taxes may be paid in one (or a combination) of several ways.
They are: (i) by the Company withholding this amount from other amounts owed to
you (e.g., from your salary); (ii) by the Company withholding all or a portion
of any cash amount owed to you with respect to your vested dividend equivalent
rights that are to be distributed to you; (iii) by giving the Company a check
(payable to “A. Schulman, Inc.”) in an amount equal to the taxes that must be
withheld; or (iv) by having the Company withhold a portion of the Shares that
otherwise would be distributed to you upon settlement of the Performance Units.
The number of Shares withheld will have a fair market value equal to the taxes
that must be withheld.

     
You must choose the approach you prefer before the Performance Units are
settled, although the Company may reject your preferred method for any reason
(or for no reason). If this happens, the Company will specify (from among the
alternatives just listed) how these taxes are to be paid.

     
If you do not choose a method within 30 days of the Normal Vesting Date, the
Company will withhold either through payroll practices or a portion of the
Shares that otherwise would be distributed to you upon settlement of the
Performance Units. The number of Shares withheld will have a fair market value
equal to the taxes that must be withheld and the balance of the Shares will be
distributed to you.

  d.  
Transferring Your Award: Normally, your Award may not be transferred to another
person. However, as described above, you may complete a beneficiary designation
form to name the person to receive any portion of your Award that is settled
after you die. Also, the Committee may allow you to transfer your Performance
Units to certain Permissible Transferees, including a trust established for your
benefit or the benefit of your family. Contact Rand Torgler at the address or
number given below if you are interested in doing this.

 

4



--------------------------------------------------------------------------------



 



  e.  
Governing Law: This Award Agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the State
of Ohio, except to the extent that the Delaware General Corporation Law is
mandatorily applicable.

  f.  
Other Agreements: Also, your Award will be subject to the terms of any other
written agreements between you and the Company or a Related Entity to the extent
that those other agreements do not directly conflict with the terms of the Plan
or this Award Agreement.

  g.  
Adjustments to Your Award: Subject to the terms of the Plan, your Award will be
adjusted, if appropriate, to reflect any change to the Company’s capital
structure (e.g., the number of your Performance Units will be adjusted to
reflect a stock split, a stock dividend, recapitalization, including an
extraordinary dividend, merger consolidation combination, spin-off, distribution
of assets to stockholders, exchange of Shares or other similar corporate change
affecting Shares).

  h.  
Other Rules: Your Award also is subject to more rules described in the Plan. You
should read the Plan carefully to ensure you fully understand all the terms and
conditions of this Award.

*****
You may contact Rand Torgler at the address or number given below if you have
any questions about your Award or this Award Agreement.
*****
Your Acknowledgment of Award Conditions
Note: You must sign and return a copy of this Award Agreement to Rand Torgler at
the address given below no later than March 21, 2011.
By signing below, I acknowledge and agree that:

  •  
A copy of the Plan has been made available to me;

  •  
I understand and accept the conditions placed on my Award;

  •  
I will consent (in my own behalf and in behalf of my beneficiaries and without
any further consideration) to any change to my Award or this Award Agreement to
avoid paying penalties under Section 409A of the Code, even if those changes
affect the terms of my Award and reduce its value or potential value; and

  •  
I must return a signed copy of this Award Agreement to the address shown below
by March 21, 2011.

 

5



--------------------------------------------------------------------------------



 



                      VTA       A. SCHULMAN, INC.    
 
                   
 
      By:             (signature)            
 
                   
Date signed:
      Date signed:        
 
 
 
         
 
   

A signed copy of this Award Agreement must be sent to the following address no
later than March 21, 2011:
Rand Torgler
A. Schulman, Inc.
3550 West Market Street
Akron OH 44333
(330) 668-7224

 

6